      Case 7:16-cr-00832-KMK Document 271 Filed 08/02/21 Page 1 of 2



IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK

------------------------------x
                              :
UNITED STATES OF AMERICA,     :
                              :
          v.                  :        No. 7:16-CR-832
                              :
NICHOLAS TARTAGLIONE,         :
                              :
          Defendant.          :        (Judge Karas)
                              :
------------------------------x

                 MOTION FOR ADMISSION PRO HAC VICE

     Pursuant to Rule 1.3 of the Local Rules of the United

States Courts for the Southern and Eastern Districts of New

York, I, Edward J. Rymsza, hereby move this Court for an Order

for admission to practice Pro Hac Vice to appear as counsel for

Nicholas Tartaglione in the above-captioned matter.

     I am in good standing of the bar of the Commonwealth of

Pennsylvania and there are no pending disciplinary proceedings

against me in any state or federal court.        I have never been

convicted of a felony.     I have never been censured, suspended,

disbarred, or denied admission or readmission by any court.            I

have attached the affidavit pursuant to Local Rule 1.3.
         Case 7:16-cr-00832-KMK Document 271 Filed 08/02/21 Page 2 of 2



Dated:       August 2, 2021



                                     MIELE & RYMSZA, P.C.


                                     By:   s/ Edward J. Rymsza
                                           Edward J. Rymsza
                                           Pa. I.D. No. 82911
                                           125 East Third Street
                                           Williamsport, PA 17701
                                           (570) 322-2113
                                           (570) 322-8813 (facsimile)
                                           rymsza@comcast.net




                                       2
